(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por Cuanto, en 18 de agosto de 1922 se registró sentencia en re-•beldía en la Corte de Distrito de Mayagüez contra Luis Bravo y contra Pedro Miguel Nieva condenándolos en términos generales a pagar determinada cantidad de dinero al Royal Bank of Canada, cuya sentencia quedó firme:
Por Cuanto, en 1932 se interpuso demanda contra Luis Bravo para hacer efectiva dicha sentencia, alegándose en ella no haber sido pagada y que Pedro Miguel Nieva fué declarado en quiebra después de aquella sentencia y exonerado de sus deudas:
Por Cuanto, el demandado Bravo excepcionó la última demanda por no aducir hechos determinantes de causa de acción y por de-fecto de partes demandadas por no incluirse en ella a Pedro Miguel Nieva; y habiendo sido desestimadas sus excepciones previas fué registrada su rebeldía y sentencia contra él por toda la cantidad de la anterior sentencia y sus intereses posteriores:
Por Cuanto, interpuesta apelación por Bravo contra esa senten-cia se solicita su desestimación por el banco apelado por ser frívola, y a ella se ha opuesto el apelante por el fundamento de que debió ser demandado también Pedro Miguel Nieva y que si por la quiebra ha sido exonerado de sus deudas, el demandante sólo tiene derecho a recobrar la mitad de la deuda declarada por la primera sentencia:
Por cuanto, ese motivo de oposición a la desestimación es insos-tenible y la apelación resulta frívola porque una sentencia en tér-minos generales contra dos demandados es solidaria y puede expe-dirse orden de ejecución contra cualquiera de ellos; Diego Agüeros & Cía v. Navarrete, 36 D.P.R. 875; 34 C. J., pág. 505, párrafo 799:
Por Cuanto, ha vencido, además, la prórroga de treinta días que *981fué concedida al apelante para radicar su alegato de apelación sin que lo haya presentado ni solicitado nueva prórroga para ello:
Por TANTO, debemos desestimar y desestimamos esta apelación, interpuesta el 23 de febrero de 1933.